Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 19, 2017

The Court of Appeals hereby passes the following order:

A17A1455. POWELL v. THE STATE.

      Appellant Michael Powell failed to comply with the notice of docketing mailed
by the Supreme Court of Georgia and with Supreme Court Rule 10, regarding the
filing of an enumeration of errors and brief within twenty days after the date
docketing, January 24, 2017. The appellee filed a motion to dismiss on this basis. On
February 27, 2017, the Supreme Court of Georgia transferred the appeal to this Court.
As of this date, the appellant has not filed, either in the Supreme Court or in this
Court, a response to the motion filed by the appellee, nor has the appellant filed an
enumeration of errors and brief. As it appears that Powell has abandoned his appeal,
the appellee’s motion to dismiss is hereby GRANTED. Court of Appeals Rules 7 (e),
23 (a).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/19/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.